               Case 4:19-mj-00580 Document 1 Filed on 04/03/19 in TXSD Page 1 of 13
AO 106 (Rev. 04/10) Application for a Search Warrant


                                                                                                                  ~-..~
                                       UNITED STATES DISTRICT COURT                                            ~~ ~r-.tra
                                                                        for the
                                                           Southern District of Texas                            APR 03 Z019

              In the Matter of the Search of                              )
         (Briefly describe the property to be searched                    )

                                                                                             H19- 05 80M
          or identifY the p erson by name and address)
                                                                          )
    the person and property Darrell Ray Blankenship                       )        Case No
                                                                          )
                                                                          )

                                             APPLICATION FOR A SEARCH WARRANT
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the p erson or describe the
prQperty to be searqhed and_give jt$._locatir;n'JJ.: Bl k                                   · d An·1·mes an d w1·11 be t rans1·t·mg
  tne person ana properry or uarreu Ray an ens h.1p, w h o .IS a fl.19 ht atten d ant for Un1te
  Houston, Texas.
located in the              Southern               District of             Texas          , there is now concealed (identifY the
                   ----------------                              ------------------------
p erson or describe the prop erty to be seized):
 See Attachment A.


          The basis for the search under Fed. R. Crim. P. 41( c) is (check one or more):
                 Mevidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                         Offense Description
        18 USC 751(a)                               Escape from the Custody of the Attorney General



         The application is based on these facts:
        See attached Affidavit.


           0 Continued on the attached sheet.
           0 Delayed notice of         days (give exact ending date if more than 30 days: ______ ) is requested
             under 18 U.S. C. § 31 03a, the basis of which is set forth on the attached sheet.




                                                                                          Jessica I. Quintanilla, DUSM
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: Houston, Texas                                                     Peter Bray, United States Magistrate Judge
                                                                                              Printed name and title
         Case 4:19-mj-00580 Document 1 Filed on 04/03/19 in TXSD Page 2 of 13



                                             Attachment A


          This warrant applies to information associated with the cellular phone 619-997-7524 and

all electronic storage devices on the persons of Darrell Ray Blankenship.


  I.          ITEMS TO BE SEIZED

          Items to be seized are evidence, contraband, fruits or instrumentalities of violations, on

the devices described below, regarding violations of 18 U.S.C § 1071, Harboring a Fugitive; 18

U.S.C. § 2(a), Aiding and Abetting; and 18 U.S.C. § 752, Instigating or Assisting Escape

namely:

       1. Records, documents and materials reflecting or relating to Escape from the Custody of

          the Attorney General including, but not limited to, any correspondence, any electronic

          communications, email communications, invoices, receipts, bills, form of payment, etc.

          found on the possessed electronic devices.

       2. Keys and passwords/passcodes belonging to and/or evidence of the existence of and

          usage of any lockers, safe deposit boxes, storage facilities, computer and electronic

          equipment or other property that could be used to conceal participation in the escape.

       3. Records or other items which show evidence of ownership or use of cellular phone

          including sales receipts, bills for internet access and hand written notes.

       4. Any digital device used to facilitate the above-listed violations and forensic copies

          thereof.

       5. With respect to any digital device containing evidence falling within the scope of

          foregoing search categories, records, documents, programs, applications or material or




                                                    1

                                             Attachement A
        Case 4:19-mj-00580 Document 1 Filed on 04/03/19 in TXSD Page 3 of 13



         evidence ofthe absence of the same, sufficient to show the actual user(s) ofthe digital

         device.

      6. Any Social media pictures, videos, records, documents, and materials that relate to

         evidence to support his Harboring a Fugitive, Aiding and Abetting, Instigating or

         Assisting Escape namely, or any other unlawfully possessed device.

      7. As used herein, the terms "records", "documents", "programs", "applications" and

         "materials" include records, documents, programs, applications and materials created,

         modified, or stored in any form, including in digital form on any digital device and any

         forensic copies thereof.

      8. As used herein, the term "digital device" includes any electronic system or device

         capable of storing or processing data in digital form, including central processing units;

         digital cameras; desktop, laptop, notebook, and tablet computers; personal digital

         assistants; wireless communication devices, such as telephone paging devices, beepers,

         mobile telephones, and smart phones; digital cameras; peripheral input/output devices,

         such as keyboards, printers, scanners, plotters, monitors, and drives intended for

         removable media; related communications devices, such as modems, routers, cables, and

         connections; storage media, such as hard disk drives, floppy disks, memory cards, flash

         drives, optical disks, and magnetic tapes used to store digital data (excluding analog tapes

         such as VHS); and security devices.

II.          SEARCH PROCEDURE FOR DIGITAL DEVICES

      9. In searching digital devices or forensic copies thereof, law enforcement personnel

         executing this search warrant will employ the following procedure:



                                                  2

                                           Attachement A
Case 4:19-mj-00580 Document 1 Filed on 04/03/19 in TXSD Page 4 of 13



    a.    Law enforcement personnel or other individuals assisting law enforcement

          personnel (the "search team") will, in their discretion, either search the digital

          device(s) on-site or seize and transport tire device(s) to an appropriate law

          enforcement laboratory or similar facility to be searched at that location. The

          search team shall complete the search as soon as is practicable but not to

          exceed 60 days from the date of execution of the warrant. If additional time is

          needed, the government may seek an extension of this period from the Court

          on or before the date by which the search was to have been completed.

    b.    The search team will conduct the search only by using search protocols

          specifically chosen to identify only the specific items to be seized under this

          warrant.

    c.    The search team may subject all of the data contained in each digital device

          capable of containing any of the items to be seized to the search protocols to

          determine whether the device and any data thereon falls within the list of

          items to be seized. The search team may also search for and attempt to recover

          deleted, "hidden" or encrypted data to determine, pursuant to the search

          protocols, whether the data falls within the list of items to be seized.

    d.    The search team may use tools to exclude normal operating system files and

          standard third-party software that do not need to be searched.

    e.    When searching a digital device pursuant to the specific protocols selected,

          the search teams shall make and retain notes regarding how the search was

          conducted pursuant to the selected protocols



                                         3

                                 Attachement A
Case 4:19-mj-00580 Document 1 Filed on 04/03/19 in TXSD Page 5 of 13



    f.     If the search team, while searching a digital device encounters immediately

           apparent contraband or other evidence of a crime outside the scope of the

           items to be seized, the team shall immediately discontinue its search of that

           device pending further order of the Court and shall make and retain notes

           detailing how the contraband or other evidence of a crime was encountered,

           including how it was immediately apparent contraband of evidence of a crime.

    g.     If the search determines that a digital device does not contain any data falling

           within the list of items to be seized, the government will, as soon as is

           practicable, return the device and delete or destroy all forensic copies thereof.

    h. .   If the search determines that a digital device does contain data falling within

           the list of items to be seized, the government may make and retain copies of

           such data, and may access such data at any time.

    1.     The government may retain a digital device itself, and/or entire forensic

           copies of it, until further order of the Court or one year after the conclusion of

           the criminal investigation or case (whichever is latest). After that period, the

           United States must obtain an order from the Court authorizing the continued

           retention of the device and/or forensic copies of it (or while an application for

           such an order is pending). Otherwise, the government must return the device

           and delete or destroy all forensic copies thereof.

   J.      Notwithstanding the above, alter the completion of the search of the digital

           devices; the government shall not access digital data falling outside the scope

           ofthe.items to be seized. Absent further order of the Court.



                                         4

                                  Attachement A
 Case 4:19-mj-00580 Document 1 Filed on 04/03/19 in TXSD Page 6 of 13



10. In order to search for data capable ofbeing read or interpreted by a digital device, law

   enforcement personnel are authorized to seize the following items:

       a.      Any digital device capable of being used to commit, further or store evidence

               ofthe evidence(s) listed above;

       b.      Any equipment used to facilitate the transmission, creation, display, encoding,

               or storage of digital data ;

       c.      Any magnetic, electronic, or optical storage device capable of storing digital

               date;

       d.      Any documentation, operating logs, or reference manuals regarding the

               operation of the digital device or software used in the digital device;

       e.      Any applications, utility programs, compilers, interpreters, or other software

               used to facilitate direct or indirect communications with the digital device;

       f.      Any physical keys, encryption devices, dongles, or similar physical items that

               are necessary to gain access to the digital device or data stored on the digital

               device: and

       g.      Any passwords, password files , test keys, encryption codes, or other

               information necessary to access the digital device or data stored on the digital

               device.

11 . The special procedures relating to the digital devices found in the warrant govern only the

   search of digital devices pursuant to the authority conferred by this warrant and do not

   apply to any search of digital devices pursuant to any other court order.




                                              5

                                       Attachement A
     Case 4:19-mj-00580 Document 1 Filed on 04/03/19 in TXSD Page 7 of 13



                                                 AFFIDAVIT

                                     I.       INTRODUCTION

          I, Jessica Quintanilla, being duly sworn, hereby state as follows:

           1.    I make this affidavit in support of an application for a search and seizure warrant

for the electronic devices on the persons of Darrell Ray Blankenship.

          2.     I am a Deputy U.S. Marshal, and have been so employed since April 2010. My

current assignment is to the Southern District of Texas, Houston Division, where my investigative

focus is the apprehension of fugitives. I have received training in criminal investigations,

interview and interrogations, and practical applications of conducting arrest and search warrants.

          3.     As a federal criminal investigator, I am authorized to investigate violations oflaws

of the U.S. and to execute warrants issued under the authority of the U.S. The statements in this

affidavit are based in part on information learned during this investigation and my experience and

background as a Deputy U.S. Marshal. The information set forth in this affidavit is known to me

as a result of my own involvement in this investigation. Since this affidavit is being submitted for

the limited purpose of securing a search warrant, I have not included every fact known to me

concerning this investigation.

       4.        Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that Darrell Ray Blankenship has or is in communication with fugitive

Frederick Darren BERG in addition to possible violations of 18 U.S.C. § 1071 , Harboring a

Fugitive; 18 U.S.C. § 2(a), Aiding and Abetting; and 18 U.S.C. § 752, Instigating or Assisting

Escape.

                                   II.      PROBABLE CAUSE

          5.     On February 9, 2012, fugitive Frederick Darren BERG (BERG) was sentenced to
                                                    1

                                               Affidavit
    Case 4:19-mj-00580 Document 1 Filed on 04/03/19 in TXSD Page 8 of 13



the custody of the Bureau of Prisons (BOP), to be imprisoned for a total term   oftwo ~hundred


sixteen (216) months, subsequent to entering a plea of guilty to Title 18, United States Code §

1343, Wire Fraud; Title 18, United States Code§ 1957, Money Laundering; and Title 18,

United States Code§ 152(1), BankrUptcy Fraud- Asset concealment in the Western District of

Washington case number 2:10-CR-00310.

       6.     On December 6, 2017, BERG walked away from a minimum-security satellite

facility located on the grounds of U.S. Prison Atwater, CA. At 1530, BERG was discovered

missing during a routine count and put on escape status.

       7.     On December 8, 2017, Magistrate Judge Barbara McAuliffe, Eastern District of

California, issued an arrest warrant ( 1: 17MJ00219) for Frederick Darren BERG based on a

Criminal Complaint charging BERG with 18 USC 751(a) Escape from the Custody of the

Attorney General.

       8.     Early in the investigation the U.S. Marshals Service identified Darrell Ray

Blankenship (DOB: 05/1711960) as a persons of interest in this case. Blankenship and BERG

dated prior to BERG's incarceration. They have been close friends for over 25 years.

Blankenship is a flight attendant for United Airlines based out of the G.W. Bush

Intercontinental Airport in Houston, although, his address of record is in Los Angeles, CA.

Their relationship has been confirmed by the information listed below.

       9.     According to BOP communication records, the earliest e-mail communication

between BERG and Blankenship dates back to January 2011. In the thirty (30) days prior to his

escape, BERG and Blankenship communicated via email forty two (42) times. The last e-mail

communication was on December 4, 2017, two days prior to BERG' s escape. Blankenship last

visited BERG on November 11 , 2017.
                                               2

                                           Affidavit
     Case 4:19-mj-00580 Document 1 Filed on 04/03/19 in TXSD Page 9 of 13



        10.    According to a Source of Information (SOl 1) in the BOP Second, BERG's

family or his lover (Blankenship) had access to a private jet, owns land in Oregon (BERG's

family resides in Oregon), frequents Chile, and was scheduled to travel to Chile on December 6,

2017, the day BERG escaped. SOl 1 also stated, BERG, who was expecting a furlough in

February or March, (BOP was not going to approve this furlough) talked about being picked up

by a private jet for this furlough.

        11.    Bureau of Prisons records indicate that on October 08, 2017, Merv Whitson, a

mutual friend of both BERG and Blankenship, also visited BERG. Deputy U.S. Marshals

(DUSMs) interviewed Whitson in Seattle, Washington regarding this visit. Whitson told DUSMs

the visit on October eighth was odd because both BERG and Blankenship kept asking Whitson

to leave the mom in order to talk in private. Whitson told DUSMs he tried to contact Blankenship

via mobile phone on the day BERG escaped, to no avail. Later that day, Blankenship returned

Whitson's call and stated he had bad cell phone reception. After Whitson inquired about BERG's

escape, Blankenship responded, "We will probably never see BERG again." Whitson showed

DUSMs text messages on his phone from Blankenship, which stated, "We will sit and talk about

our boy Darren. Only in person and on a deserted Island ... He's good." These photos of these

messages are maintained in the DUSM's investigative file.

        12 ~   During the course of the investigation, DUSM Altman learned Isaiah Martzen

might have also assisted in the escape of BERG in addition to currently harboring, concealing, or

assisting BERG in his flight from justice. On December 6, 201 7, Martzen stayed at the Ramada

Inn, 830 6th Avenue, San Diego, CA, on the evening BERG escaped. Further investigation

revealed, Martzen checked into room 1110 on December 6, 2017 at 2131 hours. Martzen also

listed Blankenship as a guest of the room. Martzen checked out on December 7, 2017 at 1251;
                                               3

                                           Affidavit
     Case 4:19-mj-00580 Document 1 Filed on 04/03/19 in TXSD Page 10 of 13



 however, Blankenship rented room 1424 for the night of December 7, 2017 and listed no other

 guests. Both rooms were rented through Priceline.com and paid for by Blankenship. Martzen was

 a pilot; however, his license is currently expired.

        13.     A subsequent review of Blankenship's Instagram account (mrhollywood50)

 revealed numerous posts, possibly at the Sheraton Grand Hotel in Rio de Janeiro, Brazil, during

 the first three weeks of 2018. Most posts were pictures taken by an unknown person (UNK) at a

 seating location for two e.g. a dining table for two. The UNK is never revealed. Further, a

 seemingly arbitrary picture showing the back of three men sitting on a lounge chair in the

background was posted, one of the men had the same hairline as BERG (As of the end of January

2018, Blankenship's Instagram account is private). Additionally, at one point during this period

there was a post from Blankenship to BERG's mother stating, "hello from Rio."

        14. ·   Fifth, based upon information obtained from a warrant signed on February 5, 2018,

there are several e-mails to and from Blankenship utilizing laflyguy@gmail.com from and to Jay

at Aquirian Insight Tarot Card Readings (tarot@aquirianinsight.com). On the same date,

iaflyguy@gmail.com sent this message to tarot@aquirianinsight.com:

                "I have feelings for a man that I've known for 35 years. He and I

                have the same birthday 5/17. We are very close and always say

                "love you" at the end of our text and emails. My feelings are more

                than friends . Do the angels have a message for me about him? I

                could see us together for a long time as a couple. thanks Angels. !

                Darrell and Darren."

This message shows Blankenship asking a tarot card reader advice about his relationship with

fugitive Frederick Darren BERG.
                                                  4

                                              Affidavit
    Case 4:19-mj-00580 Document 1 Filed on 04/03/19 in TXSD Page 11 of 13



        15.   Sixth, according to Julian Vreeburg, BERG's private pilot from 2005-2010,

BERG and Blankenship were in a long-term relationship in addition to being partners in

BERG's business, Meridian Investor Group. On January 2, 2018, Vreeburg told DUSM Altman,

Blankenship received a large monetary settlement from United Airlines in 2010 and he

subsequently gave that money to BERG to start the Meridian Investor Group.

       16.    On May 16, 2018, the U.S. Marshals Service received a tip through USMS

Wanted Website Email Tip Line. The tip read, "Darren Berg has now been in contact with his

mother and another friend (Darrell Blankenship). This friend says they just heard from him for

the first time this past weekend. I don't know if this helps or if it could help track him down -

but I thought someone should know." The sender was anonymous; however, we were able to

identify the tipster as Dana Dukelow. This name was cross-referenced with BERG's known

associates and inmate visitation and communication logs. A match was found in the BOP's

Inmate Center Report and is listed as a friend of BERG's.

       17.     On June 29, 2018, DUSMs from the Central District of California interviewed

Dana Dukelow regarding the anonymous tip he made on May 16, 2018. During this interview,

Dukelow showed DUSMs an Instagram message from Blankenship (mrhollywood50), a person

Duke low knew from a prior relationship. The message was dated May 13, 2018 at 11 :36 am,

and stated, " ... Just heard from Darren. He's fine. Where ever he is on the planet. He always had

kind words about you. After he escaped from the camp. We have not heard from him until

today, His mom and I are very relived hearing this news. Enjoy your life there amigo. Don't be

a stranger. We have a past and a future . Happy Mother's Day too!! lol." Dukelow responded:

"He should really turn himself in. Honestly-he stole peoples life. He deserved what he got. He

should not be happy. And it wasn't a 'camp."' Blankenship replied, "Ok. I now have your
                                                 5

                                            Affidavit
       Case 4:19-mj-00580 Document 1 Filed on 04/03/19 in TXSD Page 12 of 13



  perspective. I'll leave this conversation right here. I don't want to create any tension and didn't

  mean to raise your blood pressure. Backing out slowly." Dukelow did not have any information

  on the whereabouts of BERG.

          18.    Based on the facts and circumstances detailed above, I believe fugitive Frederick

  BERG's longtime boyfriend, Darrell Ray Blankenship, has been in contact with fugitive

  Frederick Darren BERG. Additionally, I know from my training and experience that subjects

  involved in Harboring a Fugitive, Instigating or Assisting Escape, and Harboring a Fugitive, do

  so with the assistance of electronic communications devices.


III.     REQUEST FOR EXECUTION OF WARRANT AT ANY TIME IN THE DAY OR NIGHT


          19.    Furthermore, since Darrell Ray Blankenship is a flight attendant and his transit of

  Houston International Airport maybe outside ofthe hours of6:00 a.m. and 10:00 p.m., it is the

  affiant's belief that this is good cause to serve this warrant at any time in the day or night. As such,

  Affiant requests permission to serve this warrant at any time in the day or night.




                                                      6

                                                  Affidavit
Case 4:19-mj-00580 Document 1 Filed on 04/03/19 in TXSD Page 13 of 13



     IV.        ITEM TO BE SEARCHED AND THINGS TO BE SEIZED

  20.      Refer to Attachment A.

                              V.     CONCLUSION

 Based on the forgoing, I request that the Court issue the proposed search warrant.




                                               ssica Quintanilla,
                                              Deputy U.S. Marshal


 Subscribed and sworn to before me on




                                              United States Magistrate Judge




                                         7

                                     Affidavit
